723 N.W.2d 206 (2006)
Ann COBLENTZ, Lee Coblentz, John Lewandowski and Deborah Lewandowski, Plaintiffs-Appellants,
v.
CITY OF NOVI, Defendant-Appellee.
Docket No. 127715. COA No. 255359.
Supreme Court of Michigan.
November 8, 2006.
On order of the Court, the motion for extension of time is GRANTED. The motion for review of taxation of costs pursuant to MCR 7.318 and MCR 7.219(E) is DENIED because taxation of the plaintiffs' costs in this case was appropriate. See MCL 600.2445(2). We further conclude that the defendant's motion for review of taxation of costs constitutes a vexatious proceeding under MCR 7.316(D)(1), and we ORDER the defendant to pay to the plaintiffs their actual damages attributable to responding to the motion in this Court. We REMAND this case to the Oakland Circuit Court for calculation of the amount of damages and entry of an appropriate order.
We do not retain jurisdiction.